Citation Nr: 1539151	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-27 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (also claimed as anxiety disorder).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his October 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a July 2015 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD symptoms have approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: recurrent and involuntary intrusive memories, flashbacks, trauma-related anger, diminished interest in significant activities, detachment from others, irritability, aggression, hypervigilance, exaggerated startle response, problems concentrating, and problems sleeping, .  The Veteran's symptoms have not approximated total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2015).

2.  The Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in August 2010.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2012 and a supplemental statement of the case (SSOC) in February 2013.  So, he has received all required notice concerning his claims, and they have been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in July 2011 and December 2012.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that his PTSD is more severe than his current 50 percent rating.  After reviewing the evidence, the Board agrees that a 70 percent disability rating is warranted.

Under the General Rating Formula for Mental Disorders, the minimum zero, noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds the Veteran's disability picture most nearly approximates the criteria contemplated by a 70 percent rating under Diagnostic Code 9411.  Id.

In a July 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with alcohol abuse and PTSD in partial remission.  His Global Assessment of Functioning (GAF) score was 75.  The examiner noted that the Veteran's PTSD symptoms consisted of persistent re-experiencing of traumatic events, persistent symptoms of increased arousal and irritability or outburst of anger, and transient expected reactions to unexpected surprises and loud noises.  No set frequency of severity was reported but the Veteran reported that the duration of his symptoms was brief.  The Veteran had not reached the level of distress where he would consider or seek mental health services.  The Veteran reported that he felt paranoia when walking at night and was startled by loud unexpected noises.  When going out to eat he liked to sit with his back to the wall.  The Veteran reported that he did not trust people and got emotional when he heard "Taps" played.  The examiner noted that that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

In a March 2012 psychiatric evaluation by a private physician, Dr. T., it was noted that the private physician had reviewed the Veteran's claims file.  The physician noted that the Veteran reported early symptoms of anxiety, irritability, impulsivity, and angry acting out.  The physician noted that the Veteran's symptoms progressed to include dysphoria, flashbacks, initial insomnia, easy startle, autonomic hyperactivity, social isolation, occupational dysfunction, and angry outbursts toward others.  The Veteran reported continuous severe symptoms since February 2009.  In February 2011, the Veteran decreased his work hours as a truck driver due to the severity of his psychological symptoms.  He reported difficulty starting and finishing simple self-care and household tasks.  The Veteran reported that he had been married for twenty-two years to his second wife, that he lived with his wife, and worked part-time as a truck driver.  

The private physician noted that the Veteran was alert, with no fluctuation in his level of consciousness, and fully oriented.  His affect was labile and his mood was irritable, angry, dysphoric, and anxious.  He had autonomic hyperactivity and an easy startle response.  The Veteran had physical symptoms of anxiety, his thought processes were normal, he denied hallucinations, and denied homicidal and suicidal thoughts but had angry thoughts toward others.  The Veteran had "dense initial insomnia" with nightmares twice a week with combat related themes.  His energy level was low, his appetite for food was poor, and he reported recent weight loss.  The Veteran's concentration was poor and he was easily distracted.  He was forgetful of facts and events.  The physician noted that the Veteran had several combat related flashbacks each month.  The Veteran was diagnosed with chronic PTSD and a GAF score of 50.
The physician concluded that at the time of this evaluation, the Veteran was found to have severe symptoms of PTSD following combat experiences.  The Veteran had continuously severe symptoms from July 2010 with a substantial impact on his social and occupational functioning.  He had occupational and social impairment with deficiencies in most areas, such as work and family.  He had severe mood symptoms with dysphoria, anxiety, and irritability.  He reported trouble starting and finishing simple self-care and household tasks.  The Veteran had near continuous depressing affecting his ability to function independently.  He had impaired impulse control with angry outbursts and had no capacity to adapt to stressful circumstances.  The Veteran had restricted and limited ability to establish and maintain effective social relationships.  

In the physician's opinion, the Veteran's mental health steadily deteriorated from July 2010 until he eventually reduced his work hours in February 2011 due to the severity of his psychiatric symptoms.  At the time of the March 2012 private evaluation, the Veteran has been found unable to secure a substantially gainful occupation since February 2011 and has reduced work hours due to the magnitude of his psychological symptoms, qualifying as marginal occupational employment.  The physician believed that the Veteran was incapable of maintaining substantially gainful employment because he was unable to meet the ordinary mental demands and stresses necessary to perform in a normal workplace environment on a sustained basis.  In the physician's opinion, the Veteran's part-time work was marginal or sheltered employment.  

The physician also opined that there had been a clear tendency toward progressive worsening of the Veteran's PTSD and it was likely that the severity of the condition would remain the same or get worse.  There was no evidence that the Veteran was creating or exaggerating psychological symptoms.

In a December 2012 C&P examination report, the Veteran was diagnosed with an anxiety disorder not otherwise specified (NOS).  The examiner noted that the Veteran did not continue to meet the criteria for PTSD and his symptoms reduced to a mild range of intensity.  The Veteran's GAF score was 75.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran reported that his relationship with his wife was "great" and she was the only one he did not want to kill.  He noted that he got along well with his youngest daughter and her fiancé, but he only "indulged" his sister, brother-in-law, cousins, and aunts."  The Veteran reported that he rarely talked to his oldest daughter and had not talked to her husband in five to six years.  He noted that he tried to maintain contact with his son by visiting.  The Veteran reported that he did not have many friends.

For the examination, the Veteran was adequately groomed and dressed casually.  Interpersonal style was cooperative and responsive throughout the evaluation.  His reporting was considered to be reliable and was congruent with the documented history.  The Veteran was alert and oriented to person, place, time, and event.  His responses to questions were logical, linear, and goal directed.  His speech was normal in terms of rate, tone, volume, and intensity.  Eye contact was good, mood was euthymic, and affect was congruent with mood.  There was no evidence of formal thought disorder and the Veteran denied hallucinations.  His insight and judgement appeared to be intact; his memory appeared to be within normal limits as evidenced during the examination.  

The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD due to lack of symptoms endorsed and mild level of intensity.  His symptoms were better characterized by a diagnosis of anxiety disorder NOS.  Additionally, the Veteran was not precluded from occupational functioning.  His main problems in an occupational setting were described as maintaining professional working relationships with co-workers and supervision.  

The Board notes that this C&P examination did not address the March 2012 private evaluation the Veteran received from Dr. T.  As such, the Board finds that the December 2012 C&P examination report has minimal probative value when compared to the March 2012 private evaluation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a July 2015 private evaluation by Dr. M., the diagnosis of PTSD was confirmed and the physician noted that anxiety disorder NOS was not the correct diagnosis for the Veteran.  Dr. M. believed that the Veteran's PTSD imposed severe limitations of social and occupational functioning since July 2010, and that because of these PTSD-related limitations, he was unemployable, and had been unemployable in an unsheltered and normal working environment since February 2011.  

Dr. M. noted that throughout his interview with the Veteran and his spouse, the Veteran was loud, brash, and frequently used profanities and obscenities.  He "very frequently" resisted attempts to explore how severe his distress related to his PTSD was especially when discussing his re-experiencing symptoms.  Dr. M. opined that the Veteran was minimizing his discomfort related to PTSD, and at times, his spouse also avoided inquires about the Veteran's PTSD symptoms.

Dr. M. opined that the Veteran's PTSD imposed severe limitations of social and occupational functioning since July 2010 and because of these limitations of functioning, the Veteran was unemployable.  He stated that in his professional opinion, the Veteran's hair trigger anger and evident inability to control what he said when angry, both severe PTSD symptoms, were insurmountable impediments to employment, as were his nearly continual re-experiencing of combat trauma.  Dr. M. noted that he "wholeheartedly" agreed with the March 2012 private evaluation by Dr. T.

Additionally, Dr. M. noted that he did not believe that the Veteran had a personality disorder.  Dr. M. noted that the Veteran was loud, brash, and frequently used profanities and obscenities throughout the interview.  The Veteran also had a distinct New York accent and Dr. M. believed that the combination of the Veteran's delivery and accent lent themselves to misinterpretation.  For the naïve listener, the Veteran may well project "gangster-like" and antisocial tendencies.  Dr. M. wrote that while previous VA examiners believed that the Veteran's antisocial behavior contributed to his aggressive behavior and irritability, these examiners were getting things completely backwards.  He believed that the Veteran's "clear irritability, which is the result of the severity of his PTSD, has provoked him to antisocial acting out."  He noted that antisocial acting out did not equate to an antisocial personality disorder.  The examiner opined that the Veteran's affect problems, interpersonal functioning, and impulse control were indicative and reflective of severe PTSD.  

Dr. M. opined that he believed that the Veteran's PTSD imposed severe limitations of social and occupational functioning since July 2010 and that because of these limitations, the Veteran was unemployable.  He further opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to symptoms such as near-continuous depression and/or anxiety affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty adapting to stressful circumstances; and limited ability to establish and maintain effective relationships.  

The Board has assigned equally great probative value to the July 2011 C&P examination report, the December 2012 private psychological evaluation by Dr. T., and the July 2015 private psychological evaluation by Dr. M.  Both opinions are factually accurate and based on the Veteran's records and claims file.  Additionally, all three opinions are fully articulated.  As such, because there are two opinions of great probative value in support of an increased disability rating of 70 percent for the Veteran's PTSD, and one opinion of great probative value and one opinion of minimal probative value against an increase, the Board determines that it is at least as likely as not that the Veteran meets the criteria for a disability rating of 70 percent, effective July 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

The Board notes that during the entire period on appeal, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Additionally, the Board notes that the Veteran has been married to his wife for twenty-two years and reported that his relationship with his wife was "great."  He also reported that he got along well with his youngest daughter and her fiancé.  The Veteran's sister and brother-in-law, cousins, and aunts he "indulges."  The Veteran also reported that he tried to maintain contact with his son by visiting.  As such, the Board concludes that the Veteran's PTSD does not rise to the maximum 100 percent rating.  Id.

The Board has not overlooked the Veteran's or the other lay statements with regard to the frequency, severity, and duration of his PTSD symptoms.  They are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran or others are competent of discerning the nature, extent, and severity of the Veteran's PTSD symptoms, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the March 2012 and July 2015 private physicians have been accorded greater probative weight in determining the disability rating of the Veteran's service-connected PTSD.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's PTSD symptoms with the schedular criteria, the Board finds that his occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as of depressed mood, anxiety, sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene are congruent with the disability picture represented by the 70 percent rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 General Rating Formula for Mental Disorders (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV.  TDIU Claim

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for PTSD (also claimed as anxiety disorder (now rated 70 percent), diabetes mellitus (DM) type II (20 percent), peripheral neuropathy, right upper extremity associated with DM (20 percent), peripheral neuropathy left upper extremity associated with DM (20 percent), peripheral neuropathy right lower extremity associated with DM (10 percent), and peripheral neuropathy left lower extremity associated with DM (10 percent).  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As discussed above, the Veteran has had four evaluations since he filed a claim for an increased PTSD rating.  The July 2011 C&P examination report noted that the Veteran continued to work as a trucker and that his physical problems limited some leisure and exercise activities.  The examiner noted that the Veteran had good interpersonal and family role functioning and that he was working part-time due to physical conditions that limited his endurance.  The examiner opined that there were no psychological barriers to his continued employment.  The Board notes that the VA examiner provided no explanation or rationale as to why the Veteran's PTSD would not affect his continued employment.  As a result, the Board determines that this examination report is of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The March 2012 private physician, Dr. T., opined that the Veteran's mental health steadily deteriorated from July 2010 until he eventually reduced his work hours in February 2011 due to the severity of his psychiatric symptoms.  In his opinion, the Veteran has been found unable to secure a substantially gainful occupation since February 2011 and had reduced work hours due to the magnitude of his psychological symptoms, qualifying as marginal occupational employment.  The physician believed that the Veteran was incapable of maintaining substantially gainful employment because he was unable to meet the ordinary mental demands and stresses necessary to perform in a normal workplace environment on a sustained basis.  In the physician's opinion, the Veteran's part-time work was marginal or sheltered employment.  The Board has found that this opinion is adequate and carries significant probative weight.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Id.

In the December 2012 C&P examination report, the VA examiner opined that the Veteran's psychological condition did not preclude him from occupational functioning.  The examiner explained that the Veteran's main problems in an occupational setting were described as maintaining professional working relationships with co-workers and supervision.  The VA examiner determined that these traits were more attributable to his "personality disorder diagnosis."  The Board notes that the VA examiner never addressed the March 2012 private psychological evaluation by Dr. T.  As such, the Board determines that this examination report is of diminished probative value.  Id.  

The July 2015 private physician, Dr. M., opined that the Veteran's PTSD symptoms imposed severe limitations of social and occupational functioning since July 2010 and because of these limitations of functioning, the Veteran was unemployable.  He noted that in his professional opinion, the Veteran's hair trigger anger and evident inability to control what he said when angry, both severe PTSD symptoms, were insurmountable impediments to employment, as were his nearly continual re-experiencing of combat trauma.  Dr. M., noted that he "wholeheartedly" agreed with the March 2012 private evaluation by Dr. T.  The Board has found that this opinion is adequate and carries significant probative weight.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Id.

Based on the above analysis, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. 
§§ 3.102, 3.303 (2015).  As such, the entitlement to a TDIU is warranted.


ORDER

A disability rating of 70 percent, but no higher, is granted for PTSD, effective July 30, 2010, subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


